J-S16023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: P.L.K., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: H.M.Y., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 319 MDA 2022


              Appeal from the Decree Entered August 12, 2021,
               in the Court of Common Pleas of Adams County,
                    Orphans' Court at No(s): RT-14-2020.


 IN THE INT. OF: A.J.K., A MINOR       :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: H.M.Y., MOTHER             :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 320 MDA 2022


              Appeal from the Decree Entered August 12, 2021,
               in the Court of Common Pleas of Adams County,
                    Orphans' Court at No(s): RT-15-2020.


 IN THE INTEREST OF: W.A.K., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: H.M.Y., MOTHER             :
                                       :
                                       :
                                       :
                                       :   No. 321 MDA 2022
J-S16023-22



                Appeal from the Decree Entered August 12, 2021,
                 in the Court of Common Pleas of Adams County,
                       Orphans' Court at No(s): RT-4-2021.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: AUGUST 5, 2022

        In these consolidated matters, H.Y.(Mother) appeals the orphans’ court

decision to terminate her rights to her three children – 4-year-old daughter,

A.J.K; 3-year-old son, P.L.K.; and 2-year-old son, W.A.K. – pursuant to the

Adoption Act. See 23 Pa.C.S.A. § 2511(a)(5), (8) and (b).1, 2 After careful

review, we affirm.

        The orphans’ court opinion, filed pursuant to Pa.R.A.P. 1925(a),

provides the relevant factual and procedural history:

           From the beginning of this litigation, the [parents’] mental
           health issues were identified as the root cause for the
           Children’s removal from their home. Initial removal for two
           of the three Children occurred on November 19, 2018. [FN2]



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Mother also appeals the decision to change the goal of the dependency
proceedings from reunification to adoption, pursuant to the Juvenile Act. See
42 Pa.C.S.A. § 6351(f). She further alleges that the court erred when it
determined that the Adams County Children and Youth Agency made
reasonable efforts to reunify Mother with the Children. These issues are
separately listed before this panel. See 1196, 1197, 1198 MDA 2021.

2 The court also terminated the rights of A.S.K. (Father). He similarly appeals
the court’s termination and goal-change orders. Those appeals are separately
listed before this panel, as well. See 1155, 1156, 1157, 1199, 1200, 1201
MDA 2021.

                                           -2-
J-S16023-22


              FN 2: At the time, the third child, W.A.K., was not yet
              born. [3]

          At the time, the [parents’] mental health issues and
          parenting limitations resulted in nutritional issues for the
          Children, their failure to thrive, and safety risks. Although
          the Adams County Children and Youth Agency (“Agency”)
          made effort[s] through voluntary services for approximately
          two months to avoid an adjudication of dependency, the
          same proved unsuccessful due to the [parents’] indifference
          to developing necessary skills for the Children’s
          development.       [(A.J.K. and P.L.K. were adjudicated
          dependent on November 29, 2018.)]               At the initial
          disposition hearing following adjudication, both [parents’]
          were clearly aware that the goals in working towards
          reunification required participation in a parenting skills
          program, undergoing mental health evaluations and
          complying with recommended treatment, adequately
          addressing the Children’s medical needs, and obtaining
          stable housing. Early in the litigation, the Appellants’
          relationship to each other, including a history of domestic
          violence, poor interpersonal communication, and hostility,
          all fueled by their respective mental health issues, was
          recognized as an impediment to successful reunification
          with the Children.

          Shortly following the dispositional hearing, during an
          overnight unsupervised visit with the [parents], P.L.K.
          suffered bruising and fractures of his extremities, which a
          medical expert opined were the result of physical abuse.
          Over approximately the next 12 months, Mother was
          attending individual counseling; however, both [parents]
          were unsuccessfully discharged from the Nurturing Parent
          Program. Nonetheless, the Agency continued to work with
          the family towards reunification, and the [parents] once
          again began [] visits. Following such a visit on December
          8, 2019, it was observed that P.L.K. had bruising on both
          ears and a nondisplaced fracture of the left first metatarsal
          of his foot. Once again, medical experts opined that the
          injuries were indicative of physical abuse. Unsupervised
          visits with the Children were suspended as the Agency
          continued to work with the [parents] towards the originally
____________________________________________


3   W.A.K. was born in August 2019.

                                           -3-
J-S16023-22


       identified reunification objectives. Citing a lack of progress
       on the part of the [parents] towards achieving the
       reunification objectives, on September 28, 2020, the
       Agency filed petitions to terminate the [parents’] parental
       rights.

       Throughout the 22-month period from initial placement to
       the filing of the termination petitions, neither parent
       successfully completed parenting classes; in fact, both were
       unsuccessfully discharged on at least one occasion.
       Although at the time of the filing of the termination
       petitions, both [parents] were attending parenting classes,
       the provider opined that Mother was only going through the
       motions and not substantively embracing the information
       and that Father was openly hostile to the providers. Indeed,
       subsequent to [the] filing of the petitions, both [parents]
       were unsuccessfully discharged for a second time.

       Although Mother was attending mental health counseling, it
       had little impact on her behavior. For instance, in 2020,
       police were called to the [parents’] residence on at least nine
       different occasions for domestic violence. The [parents] had
       separated on at least two separate occasions, and a
       protection from abuse order was obtained by Mother against
       Father. Mother reported to Agency staff that she was “at
       her breaking point” and was harboring thoughts of self-
       harm. Additionally, the [parents] faced two separate sets
       of criminal charges for endangering the welfare of children
       related to the two independent unexplained occasions of
       bodily injury to P.L.K. Although outpatient therapy for co-
       parenting was provided to the [parents], they were
       discharged due to their inability to meaningfully
       communicate as the therapist described a “high relationship
       conflict and individualism” in their approach to their
       relationship.    Their lack of substantive grasp of the
       treatment aimed at addressing the reasons for the
       Children’s    original     placement      stalled   successful
       reunification. Moreover, the [parents’] inability and/or lack
       of interest to address the pending criminal charges and,
       more importantly, bail conditions that limited their visits
       with the Children impeded efforts at increasing the [parents’
       parental bond] with their Children. The end result of the
       [parents’] failure to prioritize their treatment needs and
       subsequent reunification with the Children resulted in A.J.K.
       being in care for approximately 27 of 44 months of her life;

                                    -4-
J-S16023-22


          P.L.J. being in care for approximately 27 of 33 months of his
          life; and W.A.K. being in care for approximately 20 of 24
          months of his life, significantly impacting the Children’s
          ability to bond with either Mother or Father.

Trial Court Opinion (T.C.O.), 10/12/2021 at 2-4 (footnote added).

       The orphans’ court subsequently granted the Agency’s petitions under

23 Pa.C.S.A. § 2511(a)(5), (8) and (b). The court also changed the goal of

the dependency proceedings from reunification to adoption. Mother appealed

both the termination decree and the goal change order. She presents the

following four issues, which we have re-ordered for ease of disposition4:

              1. [Pursuant 23 Pa.C.S.A. § 2511(a)(5),] [d]id the
                 orphans’ court err in determining that the Children
                 have been removed from the care of Mother by a court
                 order for a period of at least six months and the
                 conditions which led to removal and placement of the
                 children continue to exist as Mother cannot or will not
                 remedy those conditions within a reasonable period of
                 time; the services or assistance readily available to
                 Mother are not likely to remedy the conditions which
                 led to the Children’s removal within a reasonable
                 period of time; and termination of parental rights
                 would best serve the needs and welfare of the
                 Children?

              2. [Pursuant 23 Pa.C.S.A. § 2511(a)(8)], [d]id the trial
                 court err in determining that the Children have been
                 removed from the care of the Mother by the court for
                 12 months or more and the conditions which led to
____________________________________________


4 Mother listed six issues, but we may omit two of them. One of those issues
addressed termination under Section 2511(a)(2). Our review of the record
indicates that while the Agency also petitioned for termination under Section
2511(a)(1) and (2), the court clarified in its Rule 1925(a) opinion that it
terminated under Section 2511(a)(5) and (a)(8). The second issue we omit
was a generic catchall, which merely questioned whether the court erred when
it terminated Mother’s rights. We omit this issue, as it is subsumed by her
more specific contentions.

                                           -5-
J-S16023-22


               the removal of the Children have continued to exist
               and termination of the parental rights would best
               serve the needs and welfare of the Children?

            3. Did the trial court err in determining that the pending
               criminal charges against Mother do not relieve her of
               an obligation to perform parental duties as she must
               utilize available resources in order to continue a
               relationship with the Children?

            4. Pursuant 23 Pa.C.S.A. § 2511(b),] [d]id the trial court
               err in determining that the developmental, physical
               and emotional needs and welfare of the Children are
               best met by termination of the parental rights of
               Mother in order to permit stable permanency?

Mother’s Brief at 7-9.

      We begin our well-settled standard of review:

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.




                                     -6-
J-S16023-22


         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to section
         2511(b): determination of the needs and welfare of the
         child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

      Clear and convincing evidence is evidence that is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter of

Adoption Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). We add that we

may uphold a termination decision if any proper basis exists for the result

reached. In re C.S., 761 A.2d at 1201. Importantly, we need only agree

with the orphans’ court as to any one subsection of Section 2511(a), as well

as Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).

      As we may affirm under any subsection, we do not address Mother’s

first appellate issue, which concerns Section 2511(a)(5). Rather, we address

Section 2511(a)(8), which comports with Mother’s second appellate issue.

That section provides:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      […]

                                      -7-
J-S16023-22


            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with
            an agency, 12 months or more have elapsed from the
            date of removal or placement, the conditions which led
            to the removal or placement of the child continue to exist
            and termination of parental rights would best serve the
            needs and welfare of the child.

23 Pa.C.S.A. § 2511(a)(8).

      To terminate parental rights under Section 2511(a)(8), the petitioner

must prove: (1) the child has been removed from parental care for 12 months

or more from the date of the removal; (2) the conditions which led to the

removal or placement of the child continue to exist; and (3) termination of

parental rights would best serve the needs and welfare of the child. In re

K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation omitted). Termination

under Section 2511(a)(8) does not require the court to evaluate a parent’s

current willingness or ability to remedy the conditions that initially caused the

placement, or the availability or efficacy of the services provided by the local

children and youth agency. K.Z.S., 946 A.2d at 759 (citation omitted).

      Mother does not contest that the Children have been removed from her

care for over a year. Instead, she raises the other two elements of the Section

2511(a)(8) analysis. See generally Mother’s Brief at 21-25, 28-29.           We

discuss each in turn.

      First, Mother argues that the conditions which led to the Children’s

removal have been remedied. Mother takes a narrow view of the initial causes

for the removal; she limits the conditions to the following: the improper

feeding of the Children; their missed medical appointments; and P.L.K.’s

                                      -8-
J-S16023-22



failure to thrive diagnosis. Id. at 28-29. She contends that those issues were

resolved early in the case, and that it was only after their removal did the

Agency identify additional concerns, such as domestic violence in the home

and the mental health of the parents. Id. at 29. Thus, Mother concludes the

orphans’ court erred when it determined the Agency satisfied the first element

of the Section 2511(a)(8) analysis.

      But the orphans’ court took a wider view of the conditions that led to

the Children’s placement. The court explained that the conditions were all

safety related; that is, the Agency’s concern that Mother’s mental health and

her parenting limitations caused the Children to be without vital care, putting

them at risk. See T.C.O. at 2. We find the orphans’ court assessment to be

more accurate; all of the conditions which led to removal of the Children must

be reviewed.

      The question then becomes whether the conditions still exist. To that

end, the orphans’ court observed:

         Unquestionably, the [parents’] failure to take advantage of
         the Agency-provided mental health services significantly
         frustrated the Agency’s repeated efforts to move towards
         reunification. Mental health issues not only hampered the
         [parents’] ability to provide adequate parental care but also,
         equally importantly, created significant physical safety risks
         for the Children if they returned to the [parents’] care. One
         need look no further than the two separate allegations of
         physical abuse to P.L.K. as well as an overwhelming history
         of domestic violence between the [parents] to conclude
         [that the parents’] home was an environment saturated by
         hostility. Consequently, the [parents’] mental health issues,
         if left untreated, would lead to violent consequences for the
         Children because these issues were the generator of the


                                      -9-
J-S16023-22


          hostility the Children experienced. Indeed, caseworkers
          testified to their concern over the safety risks of returning
          the Children to such an environment.

                                           […]

          Neither [parent] has successfully completed parenting skills
          or substantively grasps the skills intended to be taught by
          such classes. Outpatient therapy for co-parenting has
          proven equally unsuccessful due to [the parents’] inability
          to restrain their hostile impulses, frustrating meaningful
          communication and cooperation. [...] At the July 30, 2020
          permanency reviewing hearing, during which the Agency
          verbally expressed its intention to move towards
          termination, it was also disclosed that Mother had shared
          thoughts of self-harm to Agency Staff. Incredibly, even
          after notice of the Agency’s intent, police were called to the
          [parents’] residence on three separate occasions for
          domestic violence in the month following such notice. The
          record is replete with objective evidence that the conditions
          that led to removal and placement of the Children continued
          to exist.

T.C.O. at 4-5, 6; see also id. at 11.5

       Even if we ignore the domestic violence issue, the primary conditions

which led to the Children’s removal were Mother’s parenting ability and

concerns regarding her mental health. Contrary to Mother’s argument, the

record makes clear that these conditions continued to exist.

       In her third appellate issue, Mother presents an alternative reason why

termination would not be proper under the first element of the Section

2511(a)(8) analysis.        She claims the orphans’ court erred for failing to

consider how Mother’s bail conditions prohibited her from having contact with
____________________________________________


5To address the question of whether the causes of the Children’s removal still
exist, the orphans’ court adopted that portion of its discussion under Section
2511(a)(5) which also may be applied under Section 2511(a)(8).

                                          - 10 -
J-S16023-22



the Children. See Mother’s Brief at 31-32. She argues that forces outside of

her control prevented her from demonstrating her ability to parent. The court

explained:

        [A]s a result of the first incident of unexplained injury to
        P.L.K. while in the custody of [the parents], criminal charges
        were instituted against [the parents] in neighboring York
        County. While initially the conditions of bail imposed as a
        result of those charges hampered visitation between
        [Mother] and the Children, those impediments were
        eventually removed. Moreover, the criminal charges were
        headed to a favorable non-trial disposition, which called for
        dismissal of the charges provided that the [parents]
        underwent      mental     health    treatment     and    anger
        management, and committed no further offenses.
        Unfortunately, as the Agency moved towards reunification,
        the [parents] were once again criminally charged in York
        County with a second incident of physical abuse of P.L.K.,
        which occurred during an unsupervised visit. They had also
        failed to make progress on mental health and anger
        management counseling. As a result, the agreement for a
        non-trial disposition of the original charges was void and the
        charges remained pending. Also, the new charges carried
        with them bail conditions which limited the contact between
        the children and [the parents] to virtual video contact. [FN
        6].

             FN 6: As the charges were instituted in a neighboring
             county, issues related to bail were under the jurisdiction
             of a court different from the Adams County courts.

        The record reflects that both sets of criminal charges, and
        concurrent bail conditions, were pending as of the date of
        the initial termination hearing. The initially scheduled
        termination hearing was postponed at the request of the
        [parents] in response to their representations that
        resolution of the criminal cases was imminent. Once it was
        clear that those representations were inaccurate, the need
        for permanency for the Children outweighed further delay of
        this litigation.

                                      […]


                                     - 11 -
J-S16023-22


         Although [Mother] has yet to be incarcerated as a result of
         the pending criminal charges, the conditions of bail created
         by their actions have significantly interfered with [her]
         ability to provide care to the Children and perhaps possibly
         strengthen a bond with them. While [Mother’s] presumption
         of innocence in the criminal matter remains intact, it is not
         [her] guilt or innocence which has caused impediment to
         [her] relationship with the Children, but rather the extensive
         delays in the criminal proceedings, caused by [Mother’s
         actions] or at [her] request, that has caused limitations in
         their ability to provide parental care. […] [FN 7].

            FN 7: To be clear, this court did not find that the pending
            unresolved criminal charges are a basis to termination
            [Mother’s] parental rights. Rather, [her] lack of urgency
            in addressing the impediments to parenting presented by
            those charges is corroborative of this court’s finding of
            an overall inability and/or lack of interest on the part of
            [Mother] to make a good faith interest and effort to
            mitigate the causes of the Children’s original placement.

T.C.O. at 12-14.

      After review, we discern no error.           While the orphans’ court

acknowledged the effect that the criminal charges had on the case, the court

clarified that the unresolved charges were not the basis for termination.

Critically, as Mother concedes, she was not incarcerated during the pendency

of the criminal action. In other words, the restrictive bail conditions did not

prevent Mother from complying with the Agency’s other reunification services,

which she did not successfully complete.

      Having concluded that the orphans’ court properly determined that the

Agency established the first two elements of the Section 2511(a)(8) analysis,

we address the third element: whether termination best served the needs and

welfare of the Children.    Like the “best interest” analysis under Section


                                     - 12 -
J-S16023-22



2511(b), the court must consider “intangibles such as love, comfort, security,

and stability.” In re I.J., 972 A.2d 5, 12 (Pa. Super. 2009) (citation omitted).

The court “must also discern the nature and status of the parent-child bond,

paying close attention to the effect of permanently severing the bond.” I.J.,

972 A.2d at 12 (citation omitted). In performing a “best interests” analysis:

         The court should also consider the importance of continuity
         of relationships to the child, because severing close parental
         ties is usually extremely painful. The court must consider
         whether a natural parental bond exists between child and
         parent, and whether termination would destroy an existing,
         necessary and beneficial relationship. Most importantly,
         adequate consideration must be given to the needs and
         welfare of the child.

Id. (citations omitted).

      Because Mother challenges the court’s best interest analyses under

Section 2511(a)(8) and, her in final appellate issue, under Section 2511(b),

we address these contentions contemporaneously.

      Mother contends that termination would not be in the Children’s best

interests, as demonstrated by her close bond with her oldest child, A.J.K., her

4-year-old daughter. See Mother’s Brief at 25. She argues that she was the

parent primarily responsible for A.J.K. before the Children went into foster

care. Id. Mother also cites her testimony that A.J.K. has told her that she

misses Mother and wants to come home and be with Mother. Id. at 26. Mother

concludes that the orphans’ court erred when it failed to acknowledge the

bond she had with the Children and also how severing that bond would

negatively affect the Children. Id. at 30.

                                     - 13 -
J-S16023-22



     In finding that termination best served the Children, the orphans’ court

presented a starkly different portrayal. The court opined:

        Instantly, [Mother has] only been the primary caretaker for
        A.J.K. for approximately a year and a half of her life; for
        P.L.K., approximately six months of his life; and for W.A.K.,
        approximately four months of his life. By contrast, at the
        time of the termination hearing, the Children had been in
        the care of the current foster family for approximately 14
        months. [FN 3].

           FN 3: The current foster family has indicated they are a
           permanent resource for the Children.

        In essence, with the exception of A.J.K., the Children have
        spent more time with the foster parents than their natural
        parents during their critical formative years. This fact is
        reinforced by the Children’s reference to the foster parents
        as “mommy” and “daddy.” The record reflects a history of
        negative experiences for the Children when they were with
        [Mother] and negative behaviors by the Children upon their
        return from visits with [Mother]. [FN4].

           FN 4: Both foster families prior to the current foster
           family described A.J.K. as consistently having tantrums
           on return from visits with [Mother].

        There is a paucity of evidence as to the existence of any
        meaningful relationship between [Mother] and the Children
        other than a representation by the foster mother that the
        Children expressed they missed their mom. [FN 5].

           FN 5: […] To be clear, this court does not question [the
           parents’], particularly Mother’s, love for the Children but
           rather finds that [the parents’] inability or unwillingness
           to address their mental health issues has stymied the
           development of a two-way bond.

                                     […]

        By contrast, hearing evidence established that the Children
        have not only bonded with the foster parents but also [with]
        the foster parents’ three natural children. The Children are
        doing extremely well with the foster family. For instance,


                                   - 14 -
J-S16023-22


         although assessed as being developmentally delayed when
         placed with the foster family, they are now on a normal
         developmental pace. A.J.K. is attending pre-school, and
         P.L.K. is freely communicating despite being non-verbal
         when initially placed with the foster family as a two-year-
         old. […] Undoubtedly, the foster parents’ advancement of
         intangibles such as love, comfort, security, and stability for
         the Children weighs heavily in favor of the strength of the
         Children’s relationship with the foster parents.

T.C.O. at 9-11 (legal citations omitted).

      Concerning the bond, we reiterate that the question is not merely

whether a bond exists, but whether termination would destroy this existing,

necessary and beneficial relationship. See C.M.K., 203 A.2d at 264 (citation

omitted); see also K.Z.S., 946 A.2d at 764 (holding there was no bond worth

preserving where the child had been in foster care for most of the child’s life,

which caused the resulting bond to be too attenuated). Moreover, a parent’s

own feeling of love and affection for the child does not preclude the

termination. In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citing In re

K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008)). “In cases where there is no

evidence of a bond between a parent and child, it is reasonable to infer that

no bond exists.” K.Z.S., 946 A.2d at 762-63. Finally, we note that “[c]ommon

sense dictates that courts considering termination must also consider whether

the children are in a pre-adoptive home and whether they have a bond with

their foster parents.” T.S.M., 71 A.3d at 267-68.

      After review, we conclude the orphans’ court did not err when it

concluded that termination was in the Children’s best interests under Section

2511(a)(8) and (b).     When the Children entered foster care, they were

                                     - 15 -
J-S16023-22



developmentally delayed. Through the foster family’s care and attention, the

Children are now at an age-appropriate pace. Moreover, the court did not err

when it determined there was no parental bond worth preserving.         The

Children have been without parental care for most of their short lives. We

agree with the orphans’ court assessment that Mother’s inability to address

her parenting issues have prevented the development of a beneficial bond

between her and the Children. Meanwhile, as the Children waited for Mother

to achieve reunification, they have become bonded with the foster family.

     For the reasons stated above, we conclude the orphans’ court did not

error or abuse its discretion when it terminated Mother’s rights under 23

Pa.C.S.A. § 2511(a)(8) and (b).

     Decrees affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/05/2022




                                   - 16 -